DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered. 

Response to Amendment
	The amendment filed 3/16/22 has been accepted and entered. Accordingly, claims 1, 5-6, 9-10, 15, 17 and 21 are amended and claim 19 is canceled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts in Figure 3 or the components in FIG. 1 since the rectangular boxes are depicted without descriptors as to the functional flow of FIG.1 or the components of vehicle system 10 in FIG. 1 as described in the specification.  The unlabeled rectangular boxes depicted in the drawings should be provided with descriptive text labels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 15 recites:
(1) “a navigation system containing the map information”
(2) “a satellite-assisted position determination system for determining a position of the motor vehicle”
(3) “a lane marking detection system for detecting lane markings and/or unmarked road boundaries on a road”
(4) “a . .  object tracking detection system for the tracking detection of one or more vehicles driving in front”
(5) “a communication interface for vehicle-to-vehicle communication with the lead vehicle”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(5) recited above use the generic placeholder “system” or “interface” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “converter” “detector” and “portion” in (1)-(5) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(5) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(5) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
With respect to (1)-(5), FIG. 1 depicts the claimed elements as boxes i.e., 12-20. 
With respect to 1:  
(1) “a navigation system containing the map information” the specification indicates the corresponding structure is memory (Spec. ¶ 47). 
(2) “a satellite-assisted position determination system for determining a position of the motor vehicle” the specification indicates it can be a “GPS system” (Spec. ¶ 46) but fails to disclose a corresponding structure for carrying out the functional limitation, i.e., it is unknown how box 16 determines the position of the motor vehicle and what structures it comprises, i.e., memory, processor, software program, etc.  
(3) “a lane marking detection system for detecting lane markings and/or unmarked road boundaries on a road” the specification indicates it includes a camera (Spec. ¶ 44). However, a camera alone cannot detect lane markings such that the specification does not disclose a structure for carrying out the functional limitation. Spec. ¶ 44 states “By applying an image recognition method, it is possible to recognize lane markings on a road”, such that the specification implies the lane detection system may be a method. 
(4) “a . .  object tracking detection system for the tracking detection of one or more vehicles driving in front” the specification indicates the system includes a camera, radar and lidar (spec. ¶ 45). However, those components alone are not capable of tracking vehicles such that the specification does not disclose a structure for carrying out the functional limitation. Spec. ¶ 45 merely states “The object tracking detection system 14 may for example perform object tracking in relation to the motor vehicle driving in front, for example by applying image recognition methods” such that the specification implies the object tracking detection system may be a method. 
(5) “a communication interface for vehicle-to-vehicle communication with the lead vehicle” is merely described in terms of functional language and the specification fails to disclose corresponding structure. 
to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 15 explicitly recites (2)-(5) and (2)-(5) fail to disclose any corresponding structure in the specification ((1) does have a corresponding structure). 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
In addition, claims 1 and 3 are further rejected since claim 1 recites (2) – (5) and the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of carrying out the claimed functional limitations. Applicant's specification merely states that the modules may be a hardware or software but does not indicate/specify what structures are being used for these limitations.  See Spec. ¶¶ 43-48. The dependent claims are rejected at least for depending from an independent claim. Accordingly, under the broadest reasonable interpretation, these claim limitations can be interpreted as software, thus not containing any structure and it is unclear whether each recitation of (2) – (5) refers to hardware or software. The dependent claims are rejected at least for depending from an independent claim. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification fails to indicate a corresponding structure for each of (2)-(5) recited above. “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 
In addition, claims 15-16 are further rejected since claim 15 recites (2) – (5) and the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of carrying out the claimed functional limitations. Applicant's specification merely states that the modules may be a hardware or software but does not indicate/specify what structures are being used for these limitations.  See Spec. ¶¶ 43-48. The dependent claims are rejected at least for depending from an independent claim. 

	
	

Claim Rejections - 35 USC § 112
The rejection of claim 19 is withdrawn due to cancelation of the claim. 
The rejection of  claims 17 and 21 are withdrawn as a result of the amendment. 
The rejection of claims 11-12 and 16-20 and 22 under 35 U.S.C. 112(d)  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn as a result of the amendment. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 1-18 and 20-22 are rejected under 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “behind the lead vehicle” constitutes improper antecedent basis since a lead vehicle is not previously recited. Similarly, the limitation “detection of lane markings by a lead vehicle” constitutes improper antecedent basis since a lead vehicle is previously recited” such that it is further unclear if the second recitation of “lead vehicle” refers back to the first recitation or if a different lead vehicle is recited. The dependent claims are rejected on the basis of their dependency. 
Claims 10 and 22 are rejected under 112(b) as indefinite for several additional reasons. 
First, claim 10 recites “covariance matricies of the filters”, however, filters or covariance matricies are not previously recited such that the limitation recites improper antecedent basis and rendering the metes and bound of what is and is not required unclear. 
Second, the metes and bounds of the limitation “the first weight, the second weight, the third weight and/or the fourth weight is determined on the basis of a determined quality of the respective determination of the first lane data, of the second lane data, of the third lane data and/or of the fourth lane data” is unclear in view of the specification and the remainder of the claim, rendering the claim indefinite. The specification indicates weights can be determined on the basis of the quality of the input data used for a determination rather than a the quality of a determination (Spec. ¶19 “each weighted with a weight . . . knowledge about the current availability/ quality of the respective input data . . . reliability of the respective information sources”) such that it is unclear if the claim is requiring that the quality refers to the input sensor data and/or map data or something else. 
Third, claim 10 depends from claim 21 which requires that the first – fourth weights are changeable or unchangeable. However, claim 10 requires the first -fourth weights are determined by covariance matricies of the filters such that it is unclear how a weight determined by a covariance matrix could be unchangeable. 
Claims 15-16 are further under 112(b) as indefinite. With respect to claim 15, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 15 is rejected because for reciting both “a method according to claim 1” (“A method for the automatic transverse guidance of a following vehicle in a vehicle platoon”) and the system of a motor vehicle (“a motor vehicle . . . wherein the motor comprises . . . navigation system . . . communication interface”) in a single claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-16 are rejected under 35 U.S.C. 101.  With respect to claim 15, claims may be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990). Specifically, claim 15 encompasses two statutory categories, apparatus and method, and therefore violates 35 U.S.C. § 101 (“a motor vehicle . . . method according to claim 1 . . . the motor vehicle comprises”). Claim 16 is rejected on the basis of dependency. 

Claims 1-18 and 20-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             

Revised Guidance Step 2A – Prong 1

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, independent claim 1 recites the abstract idea of 
	“determining first lane data from map information and position information of the following vehicle;
determining second lane data from a detection of lane markings by the following vehicle;
determining third lane data from object tracking detection of one or more vehicles, driving in front
of the following vehicle and behind the lead vehicle, of the vehicle platoon by the following vehicle;
	determining a lane course on the basis of the first lane data, the second lane data, the third lane data and the fourth lane data”
which fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform each of the determining steps entirely mentally, or with the aid of pen and paper when viewing the various data the determinations are based on such as map information, position information, lane markings, object data, etc. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, the above cited limitations of claim 1 recite the abstract idea of a mathematical concept, relationship or calculation, in addition to being a mental process since the determination steps are calculations using mathematical models (i.e., claim 2 “the first lane data are determined as a mathematical model”; Spec. ¶ 10; ¶ 52 “The lane data may in particular in each case be determined as mathematically modelled lane course”; ¶17 “calculate a lane course hypothesis”). See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea fail to include any additional elements to carry out the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). 
In addition, the limitation “receiving fourth lane data from a detection of lane markings by a lead vehicle of the vehicle platoon” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “providing transverse guidance of the following vehicle on the basis of the determined lane course” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  It is important to note that the BRI of providing guidance does not require actuating any vehicle process or control. Rather, it could simply refer to transmitting data for a target trajectory (Spec. ¶ 11 “The determined lane course is preferably used as a target trajectory for automatic transverse guidance of the following vehicle”; ¶6 “The intention is preferably to provide a novel approach to determining the traffic lane course as a reference or target trajectory for the transverse control”), i.e., the claim does not require the vehicle to change operation as a function of a vehicle control signal or guidance target trajectory. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, because no additional elements outside of the abstract idea are recited, the claims do not amount to an innovative concept since. Thus, the claims reciting an abstract idea does not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A method for the automatic transverse guidance of a following vehicle in a vehicle platoon,” claim 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2017148516 to Karlsson et al. (Karl) in view of U.S. Patent Application Publication No. 2020/0241563 to Van der Knaap (Knaap)
	With respect to claim 1, Karl discloses a method for the automatic transverse guidance of a following vehicle in a vehicle platoon (page 2 lines 8-19 “autonomous vehicle being guided by a pilot vehicle in such a manner that the autonomous vehicle follows the pilot vehicle. . . lead vehicle . . . following vehicle”; page 3 line 1 - page 4 line 4 “two vehicle convoy . . . wirelessly detect the movements of the pilot vehicle and drive in response to the detected movements for following a path of the pilot vehicle”; and page 13 line 31 - page 14 line 5), comprising: 
determining first lane data1 from map information and position information of the following vehicle;
(page 16 line 18 - page 17 line 10 “GPS comprises a transceiver operable to provide information regarding the position of the autonomous truck 100 with respect to the Earth . . . navigation/pathing system could be configured to determine a driving path for the truck 100. The navigation/pathing system may additionally update the driving path dynamically while the truck 100 is in operation. In some embodiments, the navigation/pathing system could incorporate data from the GPS, and known maps so as to determine the driving path for truck 100”; p. 18, ll. 4-11 “In addition to the instructions, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by the truck 100 and computer system 108 during the operation of the truck 100 in the autonomous, semi-autonomous (and/or manual modes)”)
determining road parameter data from a road by the following vehicle;
(page 18, lines 22 – 32 “the camera could capture a plurality of images that could represent information about a state of an environment of the vehicle 100 operating in an autonomous mode. The state of the environment could include parameters of the road on which the vehicle is operating . . . or other features based on the plurality of images of a roadway . . . determine specific road parameters. Further, the radar unit may also provide information about the surroundings of the vehicle”)
determining third lane data from object tracking detection of one or more vehicles, driving in front of the following vehicle, of the vehicle platoon, by the following vehicle; 
(page 13 line 31 - page 14 line 5 “The autonomous truck 100 comprises means for detecting a movement of the pilot car (such as the radar and/or camera) and corresponding to the detected movement drive the autonomous truck 100 behind the pilot car 200. More specifically, said detection means is adapted for detecting an orientation or direction of the pilot car and/or a distance between the autonomous truck 100 and the pilot car 200”; p. 6, ll. 20-28 “(the autonomous vehicle) reads the distance and orientation of the lead vehicle (the pilot vehicle) with frequent sampling. The sample information can then be gathered and then describe the path the lead vehicle has followed. The follower can then drive the same path with a defined gap or headway”)
receiving fourth lane data from a detection of lane markings by a lead vehicle of the vehicle platoon; 
(p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner”) 
determining a lane course2 on the basis of the first lane data, the second lane data, the third lane data and/or the fourth lane data; and 
(Page 16 l. 20 - page 17 l. 10 “sensor system 104 . . . GPS, radar . . . LIDAR . . . camera . . . transceiver operable to provide information regarding the position of the autonomous truck 100 . . . control system 106 . . . sensor fusion algorithm, a computer vision system, a navigation/pathing system, and an obstacle avoidance system . . . steering unit could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100 . . . navigation/ pathing system could incorporate data from GPS and known maps so as to determine the driving path”)
providing transverse guidance of the following vehicle (10A) on the basis of the determined lane course. 
(page 3 line 25 - page 4 line 4 and page 16 line 34 – page 17 line 4)
(Page 16 l. 20 - page 17 l. 10 “sensor fusion algorithm, a computer vision system, a navigation/pathing system, and an obstacle avoidance system . . . steering unit could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100 . . . navigation/ pathing system could incorporate data from GPS and known maps so as to determine the driving path”)
(p. 1, ll. 15-27, autonomous vehicle, referring to autonomous vehicle 100 regardless of driving mode, shown in FIG. 1-9 “An autonomous vehicle may be defined as a self-driving vehicle, which is one that can accelerate, brake and steer itself. Further, an autonomous vehicle may be capable of sensing its environment and navigating without human input or external control. An autonomous vehicle may be partially or fully autonomous. For instance, when a vehicle is 20 in an autonomous mode, some or all of the driving aspects of vehicle operation can be handled by a vehicle control system. In such cases, computing devices located onboard and/or in a server network could be operable to carry out functions such as planning a driving route, sensing aspects of the vehicle, sensing the environment of the vehicle, and controlling drive functions such as steering, accelerating, and braking. Thus, an autonomous vehicle may reduce or eliminate the need for human interaction in various aspects of vehicle operation. A fully autonomous vehicle is able to perform all driving functions without supervision of a driver and any external control”)
Although Karl fails to overtly disclose determining second lane data from a detection of lane markings by the following vehicle, Karl at least suggests this since Karl discloses detecting the surrounding environment including “road parameters” sufficient for autonomous driving, which would in all likelihood include detection of lane markings since detection of lane markings are required for full autonomous driving. 
In addition, although Karl discloses determining third lane data from object tracking detection of one or more vehicles, driving in front of the following vehicle, of the vehicle platoon, by the following vehicle as cited above, Karl fails to disclose the amended limitation that the following vehicle is behind a lead vehicle such that the platoon includes three vehicles instead of two. 
In addition, because Karl fails to disclose all four lane data, Karl also fails to explicitly disclose “determining a lane course on the on the basis of the first lane data, the second lane data, the third lane data and the fourth lane data”. 
Knaap, from the same field of endeavor, also discloses automatic transverse guidance of a following vehicle in a vehicle platoon (abstract “guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in platooning formation following a leading vehicle, by a steering controller coupled to a steering system . . . controlling, by the steering controller, the vehicle's lateral distance relative to a first lane side, said steering controller receiving inputs from a first lane side detector mounted on a first front side location of the vehicle, and from a second lane side detector mounted on a second front side”; ¶ 9) 
wherein guidance includes determining second lane data from a detection of lane markings by the following vehicle 
(¶10 “the steering controller controls the steering system based on a damped lateral distance control of the vehicle detected by said lane side detectors, relative to any of first and second lane sides. Accordingly the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶26 “a lane side detector is provided, which can be e.g. camera or laser based. Consequently the motor vehicle 100 is driven in platooning formation following a leading vehicle 100 . . . identifying the vehicle's current position relative to a lane side 250 by a lane side detector 20 mounted on a vehicles first front side location, preferably on the vehicles side mirror. A further lane side detector 20′ is mounted on the vehicles second front side location opposing said vehicles first front side location, relative to the vehicles length axis. The lane side detectors 20, 20′ provide a reference lateral distance value to the steering controller relative to an observed first and/or second lane side”; ¶27-29; ¶40 “area A4 is imaged by the lane side detector 20”; ¶ 34 “as the lane detector is mounted outside the legal vehicle width, therefore always allowing at least one of the devices to measure the relative position, relative heading and curve radius of the current lane. This facilitates stabilization of the steering control”), 
further wherein the platoon includes at least three vehicles wherein determining third lane data from object tracking detection of one or more vehicles, driving in front of the following vehicle and behind the lead vehicle, of the vehicle platoon by the following vehicle 
(FIG. 4A-4B, three vehicle convoy, last two vehicles tracking the preceding vehicle; ¶ 24 “lateral control in platoons to follow the leading vehicle . . . propagate (under and overshoot) steering errors from the front vehicle through the platoon”; ¶ 27 referencing FIG. 4 “heading of the preceding trailer . . . lateral control of vehicle 100 based on a damping function preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle. An effect known as "steering error propagation", which is a domino-effect that causes an (string-)instable lateral shock wave downstream the platoon making the last vehicle's in the platoon laterally leave the available paved free space”; ¶ 34 “steering system is controlled based on a damping function . . . simultaneous measurement of the relative position . . . with respect to the own vehicle as well as the relative position and heading of the preceding trailer with respect to the lane . . . response of the vehicle can be damped . . . preventing the following vehicles in the platoon from overshooting the desired position . . . which would occur when solely following the preceding vehicle . . . This can be arranged by a feedback control loop 450 (proportional differential feedback or PD action) as visualized by the spring-damper elements 450 laterally interconnecting the following vehicles in the platoon . . . damped lateral distance control 400 of the vehicle, is capable of smoothening the lateral y distance step within longitudinally travelled distances at driving speed within seconds . . . correct for steering errors of the leading vehicle”)
and determining a lane course on the basis of multiple lane data and providing transverse guidance of the following vehicle on the basis of the determined lane course.
(¶10; ¶18 “This information is used to calculate set points as input for the actual active steering system that (vertically) rotates the wheels on the road in order to follow the desired (vehicle following) path of the vehicle”; ¶ 19 “measure an interdistance between the truck and leading vehicle, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle”; ¶20 “A lateral controller has program logic to control the steering system of the truck, to regulate a set lateral interdistance between the truck and a lane or road side marking. The lateral controller program logic may comprise feedback control circuitry, that is based on sensor inputs that measure an lateral interdistance between the truck and a lane or road side marking, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle . . . lateral and headway control are combined in a single control system”; ¶25 “motor vehicle can be guided on the basis of image data obtained from the camera 10, when autonomously driving the motor vehicle in platooning formation following a leading vehicle . . . provides a headway control of which the performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system. Also vehicle-to-vehicle communication of acceleration and deceleration signals from predecessor to following vehicle may play an important role in this respect”; ¶27 “Thus simultaneous measurement of the relative position of the current lane relative to the own vehicle is possible, as well as the relative position and heading of the preceding trailer relative to this lane . . . steering controller to provide a lateral control of the vehicle 100 based on a damping function further explained in FIG. 4, in order to control a lateral distance of the vehicle relative to detected lane sides. Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle”; ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the platoon to have more than two vehicles, as disclosed by Knapp, such that the determination of object tracking data is for a following vehicle behind a lead vehicle as disclosed by Knapp, in the system of Karl for several reasons. 
First, the technical implementation of object tracking of a preceding vehicle does not change in a way that depends on whether another vehicle is in front of the preceding vehicle such that it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to a three car platoon and incorporate it into the system of Karl since there are a finite number of identified, predictable potential solutions (i.e. number of vehicles in a platoon being two, three or more vehicles) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Second, Knapp teaches the object tracking can be implemented interchangeably in a platoon of two or more than two vehicles wherein the preceding vehicle can be a lead vehicle or non-lead vehicle (¶ 2 “platooning, i.e., driving in a convoy by two or more trucks”; ¶ 3 “two trucks”; ¶ 25 “platooning formation following a lead vehicle . . . from predecessor to a following vehicle . . . suffers from propagation of steering errors of the preceding vehicle(s) downstream the platoon”; FIG. 4A-4B, three vehicle convoy, last two vehicles tracking the preceding vehicle; ¶ 24 “lateral control in platoons to follow the leading vehicle . . . propagate (under and overshoot) steering errors from the front vehicle through the platoon”; ¶ 27 referencing FIG. 4 “heading of the preceding trailer . . . lateral control of vehicle 100 based on a damping function preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle. An effect known as "steering error propagation", which is a domino-effect that causes an (string-)instable lateral shock wave downstream the platoon making the last vehicle's in the platoon laterally leave the available paved free space”; ¶ 34 “steering system is controlled based on a damping function . . . simultaneous measurement of the relative position . . . with respect to the own vehicle as well as the relative position and heading of the preceding trailer with respect to the lane . . . response of the vehicle can be damped . . . preventing the following vehicles in the platoon from overshooting the desired position . . . which would occur when solely following the preceding vehicle . . . This can be arranged by a feedback control loop 450 (proportional differential feedback or PD action) as visualized by the spring-damper elements 450 laterally interconnecting the following vehicles in the platoon . . . damped lateral distance control 400 of the vehicle, is capable of smoothening the lateral y distance step within longitudinally travelled distances at driving speed within seconds . . . correct for steering errors of the leading vehicle”). 
Third, modifying Karl in view of the teachings of Knapp provides improved following vehicle position control since Knapp explicitly teaches that object tracking of a preceding vehicle that also includes a lead vehicle in front of the preceding vehicle in order to control a following vehicle in a platoon of three or more improves overall vehicle platoon control relative to merely solely following a preceding vehicle by reducing overshoot and undershoot (Knapp, ¶¶ 25-27, 34) at least in part by utilizing a feedback loop between each of multiple vehicles in a platoon (¶ 34) and corrects steering errors of the leading vehicle. 
In addition, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine a lane course on the basis of the first lane data, the second lane data, the third lane data and, the fourth lane data disclosed by Karl and Knapp, as cited above, via, for example, a Kalman filter weighting process, as disclosed by Knapp, in the system of Karl in order to reduce overshoot and undershoot steering errors that would otherwise occur without implementing the second lane data into transverse guidance based on weighted lane data (i.e., Knapp ¶10 “the steering controller controls the steering system based on a damped lateral distance control of the vehicle detected by said lane side detectors, relative to any of first and second lane sides. Accordingly the damping function is targeting for stable vehicle ego-motion behavior during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶25 “provides a headway control of which the performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system. Also vehicle-to-vehicle communication of acceleration and deceleration signals from predecessor to following vehicle may play an important role in this respect”; ¶27 “preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle”) and to further improve platoon formation following a leading vehicle (Knapp ¶25 “performance may be improved by fusing”) and enhanced lateral control of the following vehicle (Knapp ¶¶ 26-27;  ¶ 28). 
 
With respect to claim 2, Karl in view of Knaap disclose the method according to claim 1, wherein: 
the first lane data are determined as a mathematical model in the form of a first lane course hypothesis and/or of a clothoid model;
 and/or the second lane data are determined as a mathematical model in the form of a second lane course hypothesis and/or of a clothoid model;
and/or the third lane data are determined as a mathematical model in the form of a third lane course hypothesis, and/or of a clothoid model; 
and/or the fourth lane data are determined as a mathematical model in the form of a fourth lane course hypothesis, and/or of a clothoid model; 
and/or the lane course is determined as a mathematical model in the form of a lane course hypothesis and/or of a clothoid model. 
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”; ¶34 “scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶38 “system integration once afore mentioned ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; claim 7 “compute steering control parameters of the leading vehicle to autonomously drive the trailing vehicle in a control function derived of the leading steering controller”; ¶31 “the reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶40 “said weight function arbitrates to unique lane side control”) 

With respect to claim 3, Karl in view of Knaap disclose 
the determined lane course is used as a target trajectory for automatic transverse guidance of the following vehicle 
(Knapp, ¶10 “the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶ 34 “scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value”; claim 6 “said steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value”; ¶ 10 “the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; FIG. 1-4B)

With respect to claim 4, Karl in view of Knaap disclose determining the first lane data comprises: 
locating the following vehicle on a map by way of: 
a satellite-assisted position determination system 
and/or of a navigation system of the following vehicle; 
and/or determining a traffic lane of the following vehicle 
and/or a position of the following vehicle in the traffic lane from the map information and the position information of the following vehicle. 
(Karl, page 16 line 18 - page 17 line 10 “GPS comprises a transceiver operable to provide information regarding the position of the autonomous truck 100 with respect to the Earth . . . navigation/pathing system could be configured to determine a driving path for the truck 100. The navigation/pathing system may additionally update the driving path dynamically while the truck 100 is in operation. In some embodiments, the navigation/pathing system could incorporate data from the GPS, and known maps so as to determine the driving path for truck 100”; p. 18, ll. 5-10 “data storage 114 may store data such as roadway maps, path information”; wherein “first and second geographic regions are defined on a digital map” and the defined first and second geographic regions include lane data, i.e., p. 14, ll. 20-22 “Fig. 3 is a schematic view of two first geographic regions 10, 10' defined as "secured for a first type of autonomy" and a second geographic region 20 defined as "not secured for the first type of autonomy", Fig. 3, both 10 and 10’ defined by lane data)
(Knaap, ¶26 “identifying the vehicle's current position relative to a lane side 250 by a lane side detector 20 mounted on a vehicles first front side location, preferably on the vehicles side mirror. A further lane side detector 20′ is mounted on the vehicles second front side location opposing said vehicles first front side location, relative to the vehicles length axis. The lane side detectors 20, 20′ provide a reference lateral distance value to the steering controller relative to an observed first and/or second lane side”; ¶8 “efficient computing algorithm for localization of the leading truck-trailer vehicle combination, specifically the back of the predecessor trailer with respect to lane course and the truck-trailer position and heading (or yaw-angle) of the following vehicle itself with respect to the lane course . . . combination of a radar and GPS sensor mostly fused with a forward looking mono-camera”; ¶41 “the combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system; Claims 1, 9 and 11 “said front side mirror further comprises any of a GPS unit for localization”)

With respect to claim 5, Karl in view of Knaap disclose determining the second lane data comprises:
detecting lane markings and/or unmarked road boundaries by way of a camera-assisted lane marking detection system of the following vehicle; 
and applying image recognition in order to recognize lane markings and/or unmarked road boundaries on one or more recordings, captured by a lane marking detection system of the following vehicle. 
(Knaap, ¶29 “observed freely visible lane side markers left of right of the leading vehicle relative to Q . . . relative to a lane or road side marking can be fed back to the lateral controller . . . lane side detectors indicate their function for detecting a lane side in the data set, which may be provide from a camera  . . . cameras equipped with object recognition software”)
(¶10 “the steering controller controls the steering system based on a damped lateral distance control of the vehicle detected by said lane side detectors, relative to any of first and second lane sides. Accordingly the damping function is targeting for stable vehicle ego-motion behaviour during lane changes and/or lateral displacement or yaw disturbances in the vehicle following platooning system Accordingly, (under- and overshoot) steering errors can be prevented to propagate from a leading vehicle through the platoon”; ¶26 “a lane side detector is provided, which can be e.g. camera or laser based. Consequently the motor vehicle 100 is driven in platooning formation following a leading vehicle 100 . . . identifying the vehicle's current position relative to a lane side 250 by a lane side detector 20 mounted on a vehicles first front side location, preferably on the vehicles side mirror. A further lane side detector 20′ is mounted on the vehicles second front side location opposing said vehicles first front side location, relative to the vehicles length axis. The lane side detectors 20, 20′ provide a reference lateral distance value to the steering controller relative to an observed first and/or second lane side”; ¶27-29; ¶40 “area A4 is imaged by the lane side detector 20”; ¶ 34 “as the lane detector is mounted outside the legal vehicle width, therefore always allowing at least one of the devices to measure the relative position, relative heading and curve radius of the current lane. This facilitates stabilization of the steering control”)

With respect to claim 6, Karl in view of Knaap disclose determining the third lane data comprises:
performing object tracking detection by way of object recognition of a sensor-fused, camera-assisted, lidar-assisted, radar-assisted and/or satellite position determination-assisted object tracking detection system of the following vehicle; 
and/or determining a previous and/or future estimated trajectory of both the lead vehicle and the one or more vehicles driving in front of the following vehicle behind the lead vehicle; 
and/or detecting a transverse movement 
and/or a change of direction indication from the one or more vehicles driving in front. 
(Karl, page 13 line 31 - page 14 line 5 “The autonomous truck 100 comprises means for detecting a movement of the pilot car (such as the radar and/or camera) and corresponding to the detected movement drive the autonomous truck 100 behind the pilot car 200. More specifically, said detection means is adapted for detecting an orientation or direction of the pilot car and/or a distance between the autonomous truck 100 and the pilot car 200”; p. 6, ll. 20-28 “(the autonomous vehicle) reads the distance and orientation of the lead vehicle (the pilot vehicle) with frequent sampling. The sample information can then be gathered and then describe the path the lead vehicle has followed. The follower can then drive the same path with a defined gap or headway”; FIG. 9 satellites 400 in communication with various convoy vehicles; p. 22, ll. 1-15 “traffic system comprises a Global Positioning System comprising a plurality of satellites 400 . . . determining the location and possibly direction of the pilot vehicles checking availability for guiding an autonomous vehicle”)
(Karl, p. 3, l. 33 –p. 4, l. 5 “autonomous vehicle comprises a system for sensing the environment of the vehicle (such as radar or camera) . . . control unit operably connected to the sensing system, the steering system, the powering system and braking system for driving the autonomous vehicle in response to the sensed environment. Further, the autonomous vehicle may comprise a system for navigating the vehicle with functions such as planning a driving route”)
 (Knapp, ¶19 “sensor inputs that measure an interdistance between the truck and leading vehicle, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle”; ¶20 “lateral controller has program logic to control the steering system of the truck, to regulate a set lateral interdistance between the truck and a lane or road side marking . . . lateral interdistance between the truck and a lane or road side marking, from a radar, lidar, stereo camera image or combinations thereof”; ¶25 “performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system”; ¶27 “two separately fused mono cameras located and the left and right side of the vehicle”; ¶38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶41 “signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects”; ¶¶ 24-27 and 34, FIG. 4A-4B)

With respect to claim 7, Karl in view of Knaap disclose wherein determining the fourth lane data comprises:
detecting lane markings and/or unmarked road boundaries by way of a camera-assisted lane marking detection system of the lead vehicle; 
and applying image recognition in order to recognize lane markings and/or unmarked road boundaries on one or more recordings, captured by a lane marking detection system of the lead vehicle. 

(Knaap, ¶29 “observed freely visible lane side markers left of right of the leading vehicle relative to Q . . . relative to a lane or road side marking can be fed back to the lateral controller . . . lane side detectors indicate their function for detecting a lane side in the data set, which may be provide from a camera  . . . cameras equipped with object recognition software”; ¶26 “a lane side detector is provided, which can be e.g. camera or laser based. Consequently the motor vehicle 100 is driven in platooning formation following a leading vehicle 100 . . . identifying the vehicle's current position relative to a lane side 250 by a lane side detector 20 mounted on a vehicles first front side location, preferably on the vehicles side mirror. A further lane side detector 20′ is mounted on the vehicles second front side location opposing said vehicles first front side location, relative to the vehicles length axis. The lane side detectors 20, 20′ provide a reference lateral distance value to the steering controller relative to an observed first and/or second lane side”; ¶27-29; ¶40 “area A4 is imaged by the lane side detector 20”; ¶ 34 “as the lane detector is mounted outside the legal vehicle width, therefore always allowing at least one of the devices to measure the relative position, relative heading and curve radius of the current lane. This facilitates stabilization of the steering control”)
(Karl, p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner”) 
(Knaap, ¶19-20 “optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle”; FIG. 5; ¶41 “integration of radar circuits (either short-, mid- and/or long range) covering one or more of the vision areas A1 to A5 are considered as useful cost and weight saving integration opportunities in addition to these camera mirrors . . . All these sensor and communication systems can all be accommodated in a compact housing and can provide signal lines”)

With respect to claim 8, Karl in view of Knaap disclose
the lane course is determined as a fused lane course from at least two of the first lane data, the second lane data, the third lane data and the fourth lane data. 
(Karl, Page 16 l. 20 - page 17 l. 10 “sensor system 104 . . . GPS, radar . . . LIDAR . . . camera . . . transceiver operable to provide information regarding the position of the autonomous truck 100 . . . control system 106 . . . sensor fusion algorithm, a computer vision system, a navigation/pathing system, and an obstacle avoidance system . . . steering unit could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100 . . . navigation/ pathing system could incorporate data from GPS and known maps so as to determine the driving path”)
(Knapp, ¶20 “A lateral controller has program logic to control the steering system of the truck, to regulate a set lateral interdistance between the truck and a lane or road side marking. The lateral controller program logic may comprise feedback control circuitry, that is based on sensor inputs that measure an lateral interdistance between the truck and a lane or road side marking, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle . . . lateral and headway control are combined in a single control system”; ¶25 “motor vehicle can be guided on the basis of image data obtained from the camera 10, when autonomously driving the motor vehicle in platooning formation following a leading vehicle . . . provides a headway control of which the performance may be improved by fusing the camera signal with the signals coming from an additional forward looking radar and or laser scanner system. Also vehicle-to-vehicle communication of acceleration and deceleration signals from predecessor to following vehicle may play an important role in this respect”; ¶27 “Thus simultaneous measurement of the relative position of the current lane relative to the own vehicle is possible, as well as the relative position and heading of the preceding trailer relative to this lane . . . steering controller to provide a lateral control of the vehicle 100 based on a damping function further explained in FIG. 4, in order to control a lateral distance of the vehicle relative to detected lane sides. Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle”; ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)

With respect to claim 13, Karl in view of Knaap and further in view of Zeng disclose applying a coordinate transformation to the fourth lane data that relate to the lead vehicle for comparison with the first, second and third lane data that relate to the following vehicle. 
(Karl, p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner . . . the lead vehicle can communicate a path (snail trail) in a known coordinate system which the follower can follow either depending on communicated time at each positions on the path or by measured distance to the vehicle ahead”) 
(Knaap, ¶ 31 “reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶18 “calculate set points as input for the actual active steering system that (vertically) rotates the wheels on the road in order to follow the desired (vehicle following) path of the vehicle”; ¶27 “the lane side detection and the reference point calculation can be performed, which improves the reliability and reduces the number of algorithmic processing steps, which may provide latency times at a guaranteed minimum, since the control values for the steering controller are derived from the same source image with all the advantages that this entails to reduce system latency times, critical for reliable and safe platooning applications”; ¶30 “scan data, signifying a set of laser reflections (2D or 3D angle and reflection distance) may be analyzed to identify at least a reference point of the leading trail”; ¶32 “reference point P can subsequently be derived by matching said orthogonal directions with a visibility scenario of the trailer; one of which scenario's is chosen as an optimal scenario for identifying the reference point.”; ¶34 “the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”). 
(Zeng, ¶¶ 14-19, lane fusion, lane boundaries, lane tracking, FIG. 5-11 and corresponding description; 25-28, 33-38, 44-56, 62-68, ¶38 “a transformation of the nonlinear system into an equivalent linear system through a change of variables and a suitable control input’; ¶¶ 81-103 “detected pixels of curbs and stripes are projected onto ground plane in the vehicle coordinate system based on the camera calibration parameters . . . fitted stripes in vehicle coordinate system are then linked into a lane boundary. At box 314, lane information is tracked and output. This includes: monitoring the fitted stripes and data from vehicle dynamic sensors; tracking the lane boundary . . . the above rectification and transformation procedures are applied at the box 308 to provide a set of highlighted pixels, that is, points that are candidate curb or lane stripe points, in the vehicle coordinate frame. Then, at the box 310, the pixels or points are clustered together into curbs and lane stripes”)

With respect to claim 14, Karl in view of Knaap disclose the lane course, the first lane data, the second lane data and/or the third lane data are determined by the following vehicle; 
and/or the fourth lane data are determined by the lead vehicle or the following vehicle;
and/or the fourth lane data are transmitted from the lead vehicle to the following vehicle by way of vehicle-to-vehicle communication. 
(Karl, p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner . . . the lead vehicle can communicate a path (snail trail) in a known coordinate system which the follower can follow either depending on communicated time at each positions on the path or by measured distance to the vehicle ahead”) 
(Knapp, claim 1 “guiding a motor vehicle . . . when autonomously driving the motor vehicle in platooning formation following a leading vehicle, by a steering controller . . . the vehicles lateral distance”; ¶¶9-10; 24 “steering controller coupled to a steering system of the vehicle 100”). 
With respect to claim 15, Karl in view of Knaap disclose a motor vehicle having a control unit that is designed to execute a method according to claim 1, wherein the motor vehicle comprises: 
a navigation system containing the map information; 
and a satellite-assisted position determination system for determining a position of the motor vehicle; 
and a lane marking detection system for detecting lane markings and/or unmarked road boundaries on a road; 
and a camera-assisted, radar-assisted, lidar-assisted and/or satellite position determination-assisted object tracking detection system for the tracking detection of one or more vehicles driving in front; 
and a communication interface for vehicle-to-vehicle communication with the lead vehicle.
(Knapp, ¶29 “observed freely visible lane side markers left of right of the leading vehicle relative to Q . . . relative to a lane or road side marking can be fed back to the lateral controller . . . lane side detectors indicate their function for detecting a lane side in the data set, which may be provide from a camera  . . . cameras equipped with object recognition software”; claim 7 “steering controller is wirelessly connected to a steering controller of said leading vehicle”; ¶41) 
(Karl, FIG. 9, vehicles 100, 100’, 100”, using satellites 400; p. 5, ll. 30-35 “a navigation system of the autonomous vehicle may comprise the digital map. The position of the autonomous vehicle with regard to the first and second geographic regions may be determined via GPS”; p. 7, ll. 1-19 “According to a further example, the lead vehicle can communicate references and its positioning towards the references. For example can the lead vehicle communicate the lateral distance it has to a lane marking and the follower can position itself likewise and follow the lead vehicle with an onboard sensor e.g. radar. If references are used for triangulation also longitudinal distance to the leader can be estimated in the same manner . . . the lead vehicle can communicate a path (snail trail) in a known coordinate system which the follower can follow either depending on communicated time at each positions on the path or by measured distance to the vehicle ahead”; page 13 line 31 - page 14 line 5 “The autonomous truck 100 comprises means for detecting a movement of the pilot car (such as the radar and/or camera) and corresponding to the detected movement drive the autonomous truck 100 behind the pilot car 200. More specifically, said detection means is adapted for detecting an orientation or direction of the pilot car and/or a distance between the autonomous truck 100 and the pilot car 200”; p. 6, ll. 20-28 “(the autonomous vehicle) reads the distance and orientation of the lead vehicle (the pilot vehicle) with frequent sampling. The sample information can then be gathered and then describe the path the lead vehicle has followed. The follower can then drive the same path with a defined gap or headway”)

With respect to claim 16, Karl in view of Knaap disclose
the motor vehicle is a utility vehicle; and/or 
the lane marking detection system is a camera-assisted lane marking detection system; and/or 
the object tracking detection system is a camera-assisted object tracking detection system. 
(Karl, p. 22, ll. 30-31 “the autonomous vehicle may instead of a truck be formed by a construction machine, such as a wheel loader or a dumper”; page 13 line 31 - page 14 line 5 “The autonomous truck 100 comprises means for detecting a movement of the pilot car (such as the radar and/or camera) and corresponding to the detected movement drive the autonomous truck 100 behind the pilot car 200. More specifically, said detection means is adapted for detecting an orientation or direction of the pilot car and/or a distance between the autonomous truck 100 and the pilot car 200”; p. 6, ll. 20-28 “(the autonomous vehicle) reads the distance and orientation of the lead vehicle (the pilot vehicle) with frequent sampling. The sample information can then be gathered and then describe the path the lead vehicle has followed. The follower can then drive the same path with a defined gap or headway”)
(Knapp, ¶29 “observed freely visible lane side markers left of right of the leading vehicle relative to Q . . . relative to a lane or road side marking can be fed back to the lateral controller . . . lane side detectors indicate their function for detecting a lane side in the data set, which may be provide from a camera  . . . cameras equipped with object recognition software”; claim 7 “steering controller is wirelessly connected to a steering controller of said leading vehicle”; ¶41) 


With respect to claim 17, Karl in view of Knaap disclose the first lane course hypothesis, the second lane course hypothesis, the third lane course hypothesis, the fourth lane course hypothesis, and/or the lane course hypothesis is in the form of a mathematical polynomial.  
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”; ¶34 “scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶38 “system integration once afore mentioned ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; claim 7 “compute steering control parameters of the leading vehicle to autonomously drive the trailing vehicle in a control function derived of the leading steering controller”; ¶31 “the reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶40 “said weight function arbitrates to unique lane side control”) 

With respect to claim 18, Karl in view of Knaap disclose the one or more recordings are of upcoming surroundings of the following vehicle.  
(Knapp, ¶ 20, “sensor inputs that measure an lateral interdistance between the truck and a lane or road side marking, from a radar, lidar, stereo camera image or combinations thereof, optionally in addition to feed forward control circuitry of control inputs received via signal lines from the leading vehicle”; ¶29 ; ¶33 “Having the lane side detectors mounted on a vehicles first front side location, preferably on the vehicles side mirror, provides an advantage of constant view, also in bending lanes, on at least one side of the lane side markers”; FIG. 1-3 and 5)

With respect to claim 20, Karl in view of Knaap disclose the one or more recordings are of upcoming surroundings of the lead vehicle.  
(Knapp, ¶ 24 “vehicle's 100 current position is identified by means of a forward looking camera 10 with an opening angle typically ranging from 25° to 150° that is mounted in a central position at the front of the vehicle”; ¶39)

Claims 9-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication WO 2017148516 to Karlsson et al. (Karl) in view of U.S. Patent Application Publication No. 2020/0241563 to Van der Knaap (Knaap) and further in view of U.S. Patent Application Publication No. 2012/0022739 to Zeng et al. (Zeng)
With respect to claims 9 and 21, Karl in view of Knaap disclose multiple lane data are weighted in order to determine the lane course.
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”. In addition, it is inherent that weights of any type of formula, equation or algorithm are either changeable or unchangeable since no other possible option exists. 
However, Karl in view of Knapp fail to explicitly disclose all of the lane data input used to determine lane course (i.e., 1st- 4th lane data) is weighted. 
However, weighting all sensor data inputs used to determine a lane course of a following vehicle was well known in the art at the time of invention. For example, Zeng, from the same field of endeavor, discloses using a plurality of input sensor data to determine the lane course of a vehicle following a lead vehicle (claim 1) wherein each of the plurality of sensor data weighted with different weights (¶ 58-61 “all three external sensors. . . weight parameters in equation (9) are defined to be proportional to the quality of the measurement (i.e., signal-noise ratio, or variance of the estimates) returned by the corresponding sensors. For example, let measurement variances of the forward-view camera 12, the rear-view camera 14, and the leading vehicle position system 16 be .sigma..sub.F, .sigma..sub.T, and .sigma..sub.O, respectively”). 
Accordingly, in view of the teachings of Zeng, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to weight the first – fourth lane data with respective weights in order to determine the lane course in the system of Karl in view of Knapp in order to appropriately compensate for lower quality lane data input (Zeng, ¶ 58 “weight parameters in equation (9) are defined to be proportional to the quality of the measurement (i.e., signal-noise ratio, or variance of the estimates) returned by the corresponding sensors”; ¶ 59 “little or no forward lane boundary information is available, the weight parameters of Equation (9) would be tuned by decreasing the value of w.sub.F (possibly to zero), and increasing the values of w.sub.T and w.sub.O.”) thereby improving the accuracy of the localization function and provide a more robust vehicle lateral control system that has increased reliability and stability of performance (Zeng, ¶ 60-61).  

With respect to claim 10, Karl in view of Knaap and further in view of Zeng disclose
the first weight, the second weight, the third weight and/or the fourth weight is determined by covariance matrices of the filters that are respectively used in order to determine the respective lane data; 	and the first weight, the second weight, the third weight and/or the fourth weight is determined on the basis of a determined quality of the respective determination of the first lane data, of the second lane data, of the third lane data and/or of the fourth lane data
(Zeng, “weight parameters in equation (9) are defined to be proportional to the quality of the measurement . .  . variance of the estimates; ¶71-77 “Kalman filtering . . . misalignment angles and the lane parameters . . . covariance matrix . . . covariance matrix of the noise vector”; ¶¶ 123-147; ¶¶ 66-71)
(Zeng, based on quality “¶ 58 “weight parameters in equation (9) are defined to be proportional to the quality of the measurement (i.e., signal-noise ratio, or variance of the estimates) returned by the corresponding sensors”; ¶ 59 “little or no forward lane boundary information is available, the weight parameters of Equation (9) would be tuned by decreasing the value of w.sub.F (possibly to zero), and increasing the values of w.sub.T and w.sub.O.”)
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”
(Knapp, ¶ 41 “combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system, redundant communication means like LED line-of-sight communication system in case the WiFi-p communication fails (specifically relevant to fulfill the safety requirements of SAE-level 3, 4 and 5 of platooning) and further wireless mobile connectivity means like 4G and 5G in order to provide functional software updates over-the-air and/or connection to other “cloud services” like actual traffic information and specific logistic provider services”; ¶ 3 “challenge for dimensioning these systems, in view of the difficulty of driving at close distance of a trailer combination, that provides challenging requirements for e.g. sensor latency, camera field of view, and sensor signal quality, due to stability and performance requirements for short distance driving”). 

With respect to claim 11, Karl in view of Knaap and further in view of Zeng disclose
the first weight is determined on the basis of 
a number of available satellites, 
of a reported integrity of the determined position data of the following vehicle, 
of an availability of a differential global positioning system and/or of a resolution of the map information; 
and/or the second weight is determined on the basis of: 
a distance between the following vehicle and a vehicle, driving directly in front of the following vehicle, of the vehicle platoon, 
of a size of a field of view, not covered by the vehicle driving directly in front, 
of a lane marking detection system of the following vehicle, 
of a detected length of the lane markings and/or 
of a detected presence of the lane markings. 
(Zeng, ¶ 58 “weight parameters in equation (9) are defined to be proportional to the quality of the measurement (i.e., signal-noise ratio, or variance of the estimates) returned by the corresponding sensors”; ¶ 59 “little or no forward lane boundary information is available, the weight parameters of Equation (9) would be tuned by decreasing the value of w.sub.F (possibly to zero), and increasing the values of w.sub.T and w.sub.O.”; ¶¶ 36, 133-141). 
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”
(Knapp, ¶ 41 “combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system, redundant communication means like LED line-of-sight communication system in case the WiFi-p communication fails (specifically relevant to fulfill the safety requirements of SAE-level 3, 4 and 5 of platooning) and further wireless mobile connectivity means like 4G and 5G in order to provide functional software updates over-the-air and/or connection to other “cloud services” like actual traffic information and specific logistic provider services”; ¶ 3 “challenge for dimensioning these systems, in view of the difficulty of driving at close distance of a trailer combination, that provides challenging requirements for e.g. sensor latency, camera field of view, and sensor signal quality, due to stability and performance requirements for short distance driving”) 

With respect to claim 12, Karl in view of Knaap and further in view of Zeng disclose
the third weight is determined on the basis of 
a number of evaluated systems, 
of a length of a determined previous and/or 
future estimated trajectory of the one or more vehicles driving in front, 
of a number of measurement points and/or 
of a detection of a change of direction signal from the one or more vehicles driving in front; and/or
the fourth weight is determined on the basis of 
a distance between the lead vehicle and a vehicle driving directly in front of the lead vehicle, 
of a size of a field of view, not covered by the vehicle driving directly in front, 
of a lane marking detection system of the lead vehicle, 
of a detected length of the lane markings and/or 
of a detected presence of the lane markings. 
(Zeng, ¶ 58 “weight parameters in equation (9) are defined to be proportional to the quality of the measurement (i.e., signal-noise ratio, or variance of the estimates) returned by the corresponding sensors”; ¶ 59 “little or no forward lane boundary information is available, the weight parameters of Equation (9) would be tuned by decreasing the value of w.sub.F (possibly to zero), and increasing the values of w.sub.T and w.sub.O.”; ¶¶ 36, 133-141). 
(Knapp, ¶ 30-32 “steering controller's instructions i.e. according to a path that keeps the reference point substantially constant relative to the vehicle 100′. For this purpose reference point P on the back of the truck-trailer is most relevant. In case of lateral (dynamic) disturbances however, related to tail-swing at lane changes, reference point Q a virtual point attached to the road is mainly used for computation of the needed road hook stabilizating damping forces in addition the basic vehicle following control strategy . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look. E.g. the reference position can be further measured by conventional means, e.g. on-board parking sensors, ABS encoders and accelerators. These additional sensors can also be used to optimize the driver interaction; e.g. by smoothen the accelerations or steering action according to preset constraints”; ¶ 33 “The look ahead point Q, that is calculated virtually midway of the leading trailer is used for lateral road hook control error minimization, in addition to the lane side detection.”; ¶34 “perception concept allows simultaneous measurement of the relative position of the current lane w.r.t. the own vehicle, as well as the relative position and heading of the preceding trailer w.r.t. this lane. Using these simultaneous measurements, the response of the vehicle during lane changes can be damped based on the position of the lane, preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle . . . scalable weight function for a feed back/feed forward loop is illustrated to render the damping function as shown in FIG. 4B. This weight function can control multiple objectives for lateral control in platoons wherein the steering controller arbitrates, in non-straight steering courses, between the lateral distance and the reference value. A first objective may be that the following vehicle remains within the same lane as the leading vehicle based on lane side detection. A second objective may be that the following vehicle follows the leading vehicle to e.g. an adjacent lane when a lane change is performed, based on the calculated look ahead point. The weight function is designed to arbitrate and smoothly balance between the different use cases”; ¶ 38 “ADAS functions are combined into one system and fused together in a so-called “central ADAS domain controller”; ¶40 “said weight function arbitrates to unique lane side control . . . arbitration may include steering control by the steering”; ¶ 41 “the combination of the above described five camera sensors . . . with GPS units, a vehicle-to-vehicle WiFi-p based communication system . . . signals coming from this small radar systems are to be fused with the signals from the camera to enhance the reliability and accuracy of the detected objects. In an embodiment, a radar detector may be mounted on a vehicles side location, arranged to detect a passing vehicle in a lane annexed to the vehicle. The steering controller may thus arbitrate between the lateral controller, the reference value, and a detector signal from the radar detector”)
(Knapp, FIG. 4B “lateral output = f(α) * Roadhook output + (1- f(α)) *vehicle following output”; ¶28 “Using simultaneous measurements from a stereo image derived from said opposed lane side detectors, the response of the vehicle during lane changes can be damped based on the position of the lane”; ¶29 “By using virtual point Q, roadhook control can thus be optimized aiming for a stable, but agile yaw motion vehicle behaviour by detecting or calculating a further lateral distance from the observed freely visible lane side markers left and right of the leading vehicle relative to Q. This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A)”
(Knapp, ¶ 41 “combination of the above described five camera sensors according to the description of FIG. 5 (but not specifically drawn for reasons of clarity) with GPS units, a vehicle-to-vehicle WiFi-p based communication system, redundant communication means like LED line-of-sight communication system in case the WiFi-p communication fails (specifically relevant to fulfill the safety requirements of SAE-level 3, 4 and 5 of platooning) and further wireless mobile connectivity means like 4G and 5G in order to provide functional software updates over-the-air and/or connection to other “cloud services” like actual traffic information and specific logistic provider services”; ¶ 3 “challenge for dimensioning these systems, in view of the difficulty of driving at close distance of a trailer combination, that provides challenging requirements for e.g. sensor latency, camera field of view, and sensor signal quality, due to stability and performance requirements for short distance driving”) 

With respect to claim 22, Karl in view of Knaap and further in view of Zeng disclose the filters include Kalman filters 
(Knapp, ¶¶ 29-31 “This further lateral distance in front of the of the following vehicle relative to a lane or road side marking can be fed back to the lateral controller 400 (indicated by the damper in FIG. 4A). It is noted that such detectors have sensor hardware that is known per se and are here denoted as 'lane side detectors' to indicate their function for detecting a lane side in a data set, which may be provided from a camera or 2D or 3D scanner of other detector suitable for the purpose. A scanner is preferably of a laser scanning type, but may also be provided by different means, e.g. acoustic, or by means of camera's equipped with object recognition software . . . reference point may be calculated or validated, e.g. by Kalman type filtering, from other sensors, e.g. in areas where the scanner cannot look.”)
(Zeng, abstract, ¶¶ 7, 18, 46, 67, 71, 123, 130-134, 147, claims 14 and 19). 

Response to Arguments
Applicant’s arguments with respect the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection. Applicant argues (Amend. 9-10) that Karl fails to disclose the newly amended claim limitation “amended claim 1 considers at least one third vehicle which is driving in front of the following vehicle and behind the lead vehicle”.  However, a new 103 combination has been issued above rendering the argument moot such that Knapp discloses this limitation. 
Applicant argues “Karl . . . effectively teaches away from a third vehicle, a person skilled in the art would not be motivated to amend the system and method of Karl in order to arrive at the subject-matter of amended claim 1, even if another prior art document may suggest such a third vehicle.” (Amend. 11). However, Applicant has not provided any reasoning, rationale, evidence or case law to show that Karl meets the standard for teaching away. Rather, Karl does not meet this threshold because “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2145, section D.  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Here, Karl does not even disparage or describe using a third vehicle even a somewhat inferior way. 
Applicant asserts Knapp teaches that a motor vehicle is guided by a single leading vehicle, citing claim 1. However, even claim 1 does not provide such a teaching as it states “driving the motor vehicle in platooning formation following a leading vehicle”. Knapp explicitly discloses the platoon formation as having more than two vehicles, i.e., FIG. 4A-4B, three vehicle convoy, last two vehicles tracking the preceding vehicle; ¶ 24 “lateral control in platoons to follow the leading vehicle . . . propagate (under and overshoot) steering errors from the front vehicle through the platoon”; ¶ 27 referencing FIG. 4 “heading of the preceding trailer . . . lateral control of vehicle 100 based on a damping function preventing the following vehicles in the platoon from overshooting the desired position in the new lane, which would occur when solely following the preceding vehicle. An effect known as "steering error propagation", which is a domino-effect that causes an (string-)instable lateral shock wave downstream the platoon making the last vehicle's in the platoon laterally leave the available paved free space”; ¶ 34 “steering system is controlled based on a damping function . . . simultaneous measurement of the relative position . . . with respect to the own vehicle as well as the relative position and heading of the preceding trailer with respect to the lane . . . response of the vehicle can be damped . . . preventing the following vehicles in the platoon from overshooting the desired position . . . which would occur when solely following the preceding vehicle . . . This can be arranged by a feedback control loop 450 (proportional differential feedback or PD action) as visualized by the spring-damper elements 450 laterally interconnecting the following vehicles in the platoon . . . damped lateral distance control 400 of the vehicle, is capable of smoothening the lateral y distance step within longitudinally travelled distances at driving speed within seconds . . . correct for steering errors of the leading vehicle”. 
Accordingly, Applicants arguments are unpersuasive. 

Previously Cited Prior Art
US 20150127189 is cited since it is the US equivalent of reference D1 cited in the EPO rejection (DE 10 20122018256), characterized in the EPO rejection as including:
a method for automatic transverse guidance of a
Follower vehicle in a vehicle platoon (see title), having;
a. Determination of the first lane data from map information and
Position information of the following vehicle (see [0019], "fourth
Coordination information recorded on the basis of digital map material
become");
b. Determining second lane data from an acquisition of van
Lane markings by the following vehicle (see [0019], "Since the third
Coordination information ... lane boundaries include ");
c. Determining third tracking data from an object tracking detection
one or more vehicles in front of the following vehicle of the
Vehicle platoons (see [0009], "second coordination information for
Coordination of the autonomous tracking by means of environment sensors of the
Follower vehicle recorded on the basis of the movements of the lead vehicle
become");
d. Receiving fourth lane data from an acquisition van
Lane markings by a lead vehicle of the vehicle platoon
(see [0023]);
e. Determining a lane course based on the first lane data that
second track data, the third track data and the fourth track data
(see [0024]); and
f. Crossing the following vehicle based on the determined
Track course (see [0024]).
claim 15 is not new (Art. 52 (1) and 54 (1),
(2) EPO), as already disclosed by D1 (see [0030], [0031], [0022]).
To claim 2:
D1 (see [0023] and [0024]) discloses a method wherein the one of the four
Lane data ("coordination information") determined lanes are compared. Such a comparison sets one certain mathematical modeling of tracking hypotheses (lanes), which are determined on the basis of the four coordination pieces of information.
To claims 3-7, 13 and 14:
D1 discloses the subject matter of claim 3 (see [0024]) of claim 4
(see [0019], "fourth coordination information based on digital
Map material ") of claim 5 (see [0042]," Additionally recorded vehicle 3
third party traffic information by means of a stereo camera
Coordination information in the form of lane markings "), des
Claim 6 (see [0024] and [0031]), claim 7 (see [0023]), des
Claim 13 (see [0022]) and Claim 14 (see [0042]).

US 20160292998 is cited since it is the US equivalent of reference D2 cited in the EPO rejection (DE 10 2016204593), characterized in the EPO rejection as including:
a method for automatic transverse guidance of a
Follower vehicle in a vehicle platoon (see [0069]), having;
a. Determination of the first lane data from map information and
Position information of the follower vehicle (see [0042] and [0048]);
b. Determining second lane data from an acquisition of van
Lane markings by the follower vehicle (see [0050]);
c. Determining third tracking data from an object tracking detection
one or more vehicles in front of the following vehicle of the
Vehicle platoons (see [0052]);
d. Receiving fourth lane data from an acquisition van
Lane markings by a lead vehicle of the vehicle platoon
(see [0039]; it should be noted that the recognized
Outdoor situation includes the positions of the lane [0050]);
e. Determining a lane course based on the first lane data that
second track data, the third track data and the fourth track data
(see [0054]); and
f. Crossing the following vehicle based on the determined
Track course (see [0069]).
	D2 also discloses a motor vehicle with a control unit (see [0028], "ECU"), which are used to carry out a method according to one of the previous claims is formed (see above, point 1), the Motor vehicle also optionally has:
a. a navigation system with the map information (see [0028] and
[0042]); and or
b. a satellite-based Positioning system (16) to Determining a position of the motor vehicle (see [0042]); and or
c. a lane marker detection system, preferably camera-based
for the detection of lane markings and / or unmarked ones
Road boundaries on a roadway (see [0050]); and or
d. one, preferably camera-based, radar-based, LI DAR-based
and / or satellite positioning based, object tracking
tracking system for tracking one or more
vehicles in front (see [0039], "The communication unit receives Upper the Vehicle-to-vehicle communication the Position information about a vehicle in front "; it is on it pointed out that the determination of the position implicitly van one of the listed technical possibilities is trimmed); and or e. a Communication interface to Vehicle-to-vehicle
Communication with the lead vehicle (see [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “lane data” is not provided with a limiting definition in the specification, and is only provided with examples of what it could include, which further includes data that is not specifically about a lane, including road data, object tracking data, a hypothesis, a previous or future vehicle trajectory, map location data (claim 4), vehicle transverse movement or change of direction data (claim 6). i.e., (¶ 12 “The first, second, third and/or fourth lane data may expediently contain information about a lane width, a lane length, a lane course, a lane boundary, a lane curvature, a road width, a road length, a road course, a road boundary and/or a road curvature”; ¶16 “determining the third lane data comprises performing object tracking detection”; ¶ 27 “individual lane data (lane hypotheses)”); ¶ 55 “determine a previous trajectory of the vehicle 10B driving in front and to estimate (for example extrapolate) a future trajectory of the vehicle 10B driving in front, whose data may be used as the third lane data”)
        2 “Lane course” does not have a limiting definition in the specification but examples include “a reference or target trajectory” (¶ 6); something “that is able to be used for following vehicle as a reference for transverse movement” (¶ 9); a “hypothesis, preferably in the form of a mathematical polynomial and/or of a clothoid model”; a “target trajectory” (¶ 11); “specifying a steering angle for the following vehicle” (¶67)